July 23, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    WILLIAM ADAM FLOWERS, Appellant

NO. 14-11-00894-CV                           V.

                          LACEY FLOWERS, Appellee
                      ________________________________

      This cause, an appeal from a final order signed, September 9, 2011, was
heard on the transcript of the record. We have inspected the record and find error
in the order. We therefore order the order of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion. For
good cause, we further order that all costs incurred by reason of this appeal be paid
by appellee Lacey Flowers. We further order this decision certified below for
observance.